DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/21/21 has been entered.
 
Response to Arguments
Applicant's arguments filed 12/21/21 have been fully considered but they are not persuasive.
Pages 5 and 6 of the remarks argue the following:
Specifically, the Examiner states that Seki recites a hydrotreating catalyst that includes components: molybdenum from between 10 and 23 wt.% with silica from between 0.2 to 10 wt.%, aluminum in an amount no less than 75%. The composition also includes boron and phosphorus. The phosphorus is in the form of P2Os, and boron is in the form of B2O3. The Examiner states that although Seki does not specifically state that the balance of the hydrotreating catalyst comprises B2O3 and P2Os, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to consider the amount of B2O03 and P2Os used to be the balance of the catalyst.
	In response, Applicant has required in claim 1 that the catalyst comprises Al2O3 as a carrier. This amendment finds support at least in paragraph [0006] of the specification, which recites the claimed feature.
	In addition, Applicant required in claim | that the catalyst is prepared by a method comprising:
1) dissolving ammonium molybdate in water or ammonia water, adding a silicon precursor, thereby yielding a first mixture;
2) stirring the first mixture and adding an acid comprising boric acid, or a mixture of phosphoric acid and boric acid, to the first mixture, thereby yielding a second mixture; and
3) adding the carrier Al2O3 to the second mixture, drying, and calcining to obtain the catalyst.
	These amendments find support at least in paragraphs [0009] and [0014] and examples 1, 3, 5, 6, and 8 of the specification as originally filed, which recite the claimed method. Furthermore, Applicant has required 1n claim 1 that S102; MoOs; and B2Os, or a mixture of B203 and P2Os be supported on the carrier. Applicant respectfully submits that the catalyst of claim 1 1s prepared by a conventional impregnation method. Particularly, the carrier Al2O3 1s impregnated with a solution of the precursor of the active component (1.e., ammonium molybdate) and the precursors of the two accelerators (including the silicon precursor and the acid comprising boric acid, or a mixture of phosphoric acid and boric acid). A skilled artisan would have known that the resulting active component MoO; and the two accelerators including S102; B2O3, or a mixture of B2O3 and P2Os are supported on the carrier. Applicant respectfully requests reconsideration of the claims in light of the argument presented below. Arguments presented below also apply to the newly added claims.

	The remarks are respectfully contended for the following reasons.  
	The claims are composition-type.  The features newly added are process limitations.  Therefore the guidance surrounding product by process claims apply.  Case law has stated that: the patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113. 

	The remarks on pages 8-9 argue the following:
Analysis of the Differences between the Claimed Invention and the Related Art The differences between the subject matter as claimed and that of the combination of Seki and Feins lie at least in that the claimed catalyst comprises $102; MoO3; and B20s:, or a mixture of B2O3 and P2Os supported on the carrier Al2O3. 
The claimed catalyst is prepared through a method comprising:

1) dissolving ammonium molybdate in water or ammonia water, adding a silicon precursor, thereby yielding a first mixture;
2) stirring the first mixture and adding an acid comprising boric acid, or a mixture of phosphoric acid and boric acid, to the first mixture, thereby yielding a second mixture; and

3) adding the carrier Al2O3 to the second mixture, drying, and calcining to obtain the catalyst. In the claimed catalyst, MoQs functions as the catalytically active component; B20; or a mixture of B2O3 and P2Os, and SiO2 function as accelerators/promoters. The introduction of B203 or a mixture of B2O3 and P2Os, and S10: in the catalyst improves the catalytic activity of the catalyst (see examples 1-9 of the specification as originally filed). With B2Os, or a mixture of B2O3 and P2Os; Si02; and MoO; supported on the carrier Al2O3, the claimed catalyst exhibits hydrodesulfurization activity in the hydrotreating process of coke oven gas, and has a sintering resistance up to 500°C. Applicant respectfully submits that the structure of the catalysts of Seki and Feins 1s different from that of the claimed catalyst. Specifically, the catalyst of Seki includes molybdenum, cobalt, and nickel supported on a carrier containing aluminum, silicon, phosphorus, and boron. The catalyst of Feins contains nickel oxide and molybdenum oxide supported on the carrier consisting of molybdenum oxide; alumina, and silica. In Seki, the catalytically active components that are supported on the carrier are metal oxides including MoQO3, CoO, and NiO. Although the catalyst of Seki includes silicon, phosphorus, and boron, these components are a part of the carrier, rather than accelerators supported on the carrier. Similarly, in Feins, the catalytically active components that are supported on the carrier are metal oxides including nickel oxide and molybdenum oxide.

in addition to the catalytically active component MoOs, two accelerators including SiO2, and B2O3 or a mixture of B2O3 and P2Os, are supported on the carrier in the claimed catalyst. These accelerators are all non-metal oxides. The deposition of these non-metal oxides on the carrier unexpectedly improves the interaction between the Al.O3 carrier and the catalytically active component MoOs, thereby preventing the mobility of the active site. As a result, the claimed catalyst has improved stability and has a sintering resistance up to 500°C. Applicant respectfully submits that neither Seki nor Feins teaches or suggests supporting BoO3, or a mixture of B2O3 and P20s; $102; and MoO; on the carrier Al2O3 to form a catalyst. A skilled artisan after referring to Seki and Feins would not have arrived at the claimed invention at least because neither Seki nor Feins teaches or suggests utilizing the claimed non-metal oxides, including B2O3 or a mixture of B2O3 and P2Os, and SiO> as the promotors for a hydrodesulfurization catalyst, nor do they teach or suggest how to improve the sintering resistance of the hydrodesulfurization catalyst. In light of the above arguments and amendments, Applicant respectfully requests withdrawal of the obviousness rejections.

	As mentioned above, these arguments are not persuasive.  The remarks are respectfully contended for the following reasons.  
	The claims are composition-type, but the remarks are arguing process limitations.  Therefore the guidance surrounding product by process claims apply.  Case law has stated that: the patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 9, 10, 11, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seki (US Pub.: 2012/0018352).
As to Claims 1, 9, 10, 11 and 12, Seki describes a hydrotreating catalyst (abstract) that includes components: molybdenum from 10-23 wt % (para. 14, section 3) with silica from 0.2 to 10 wt % (para. 14, section 2), aluminum in an amount no less than 75% (para. 14, section 2).  The composition also includes boron and phosphorus (para. 13, section 1).  The phosphorus is in the form of P2O5 (para. 27, 14, section 2).  Boron is in the form B2O3 and can be in the mixture from 1-10 wt % (para. 14, section 2).   Seki explains that alumina is the carrier (para. 26) and that the components are on the carrier (para. 24).
	Although Seki does not specifically state that the balance of the hydrotreating catalyst comprises B2O3 and P2O5, but it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to consider the amount of B2O3 and P2O5 used to be the balance of the catalyst.
	As to the process steps of the claim, although Seki does not explicitly teach the process limitations as presently claimed, it is noted that the present claims are drawn to a product and not drawn to a method of making. Thus, “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113. 
	Therefore, absent evidence of criticality regarding the presently claimed process and given that Seki meets the requirements of the claimed product, (reference) clearly meets the requirements of the present claim. 

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seki (US Pub.: 2012/0018352) and in view of Feins (US Pat.: 3897365). 
Seki describes a hydrotreating catalyst (abstract) that includes components: molybdenum from 10-23 wt % (para. 14, section 3) with silica from 0.2 to 10 wt % (para. 14, section 2), aluminum in an amount no less than 75% (para. 14, section 2).  The composition also includes boron and phosphorus (para. 13, section 1).  The phosphorus is in the form of P2O5 (para. 27, 14, section 2).  Boron is in the form B2O3 and can be in the mixture from 1-10 wt % (para. 14, section 2).   
	Although Seki does not specifically state that the balance of the hydrotreating catalyst comprises B2O3 and P2O5, but it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to consider the amount of B2O3 and P2O5 used to be the balance of the catalyst.
Seki discloses that the amount of alumina is greater than 75 wt %, but does not specify an amount of 84.8-91.69% (Claim 2).
Feins describes a hydrotreating catalyst (title) whose composition is at least 50 wt % alumina and up to 50 wt percent silica (col. 3, lines 36-38), but more specifically Feins explains that the amount of alumina in the hydrotreating catalyst can be 88 to 94 % of the entire composition (col. 5, lines 30-31).
The rest of the composition includes: 5-15% molybdenum (col. 3, lines 34-35).  More specifically, Feins explains that the alumina ranges from 50-100 wt % (col. 5, lines 20-21) and the silica amount ranges from 0-50 wt % (col. 5, line 21).  
The entire composition is then impregnated with an aqueous phosphoric acid solution (col. 6, lines 9-15) in a certain amount (col. 6, lines 25-28).  This can be considered “the balance” of the catalyst composition.  
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05.
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  MPEP 2144.05.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include alumina in the composition as high as 88 to 94 wt %, as taught by Feins, as taught by Seki because an alumina content this high is known to be effective for use in a hydrotreating catalyst.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Feins (US Pat.: 3897365) and in view of Seki (US Pub.: 2012/0018352).
Feins describes a hydrotreating catalyst (title) whose composition is 88-94 wt % alumina (col. 5, lines 30-31) and 5-15% molybdenum (col. 3, lines 34-35).  More specifically, Feins explains that the alumina ranges from 50-100 wt % (col. 5, lines 20-21) and the silica amount ranges from 0-50 wt % (col. 5, line 21).  
The entire composition is then impregnated with an aqueous phosphoric acid solution (col. 6, lines 9-15) in a certain amount (col. 6, lines 25-28).  This can be considered “the balance” of the catalyst composition.  
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05.
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  MPEP 2144.05.
Feins describes adding phosphoric acid and then further processing the catalyst, but Feins does not state that phosphate is in the form of P2O5 nor does the reference describe that the hydrotreating catalyst can include B2O3.
Seki describes a hydrotreating catalyst (abstract) that includes components: molybdenum from 10-23 wt % (para. 14, section 3) with silica from 0.2 to 10 wt % (para. 14, section 2), aluminum in an amount no less than 75% (para. 14, section 2).  The composition also includes boron and phosphorus (para. 13, section 1).   Boron is in the form B2O3 and can be in the mixture from 1-10 wt % (para. 14, section 2).   As to the reason for adding phosphorous, Seki explains that adding this compound improves the dispersibility of the metal in the carrier (para. 43).  The phosphorous is calculated in the form of P2O5 and is in the catalyst from 1-5 wt% (para. 14).
Seki explains that that a concentration of boron oxide above 1 % and below 10 wt% encourages desulfurization and denitrification while producing a catalyst with sufficient strength (para. 28).
	Although Seki does not specifically state that the balance of the hydrotreating catalyst comprises B2O3 and P2O5, but it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to consider the amount of B2O3 and P2O5 used to be the balance of the catalyst.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include B2O3 in addition to P2O5, as taught by Seki for use in the hydrotreating catalyst of Feins because B2O3 facilitates desulfurization and denitrification and P2O5 improve dispersibility of the catalytic metals in the carrier and is a known way to calculate the phosphoric acid added in the catalyst of Feins.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENG HAN DAVIS whose telephone number is (571)270-5823. The examiner can normally be reached 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fung Coris can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHENG H DAVIS/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        


February 11, 2022